 



Exhibit 10.2
As approved by Board of Directors
April 26, 2007
COVAD COMMUNICATIONS GROUP, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
GRANT NUMBER:                     
     You (the “Participant” identified below) have been granted an option to
purchase Common Stock of the Company, subject to the terms and conditions of
this Notice of Stock Option Grant (the “Notice”), the 2007 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Stock Option Award
Agreement (the “Option Agreement”) attached hereto, as follows. Terms defined in
the Plan, and not in this Notice, shall have the same meanings in this Notice.

         
 
  Date of Grant                       
 
  Vesting Commencement Date                       
 
  Expiration Date                       
 
  Type of Option:                       

                  Total Number of Shares   Exercise Price per Share   Total
Exercise Price
 
  $       $    

Post-Termination Exercise Period

     
Termination for Cause
  = None
Voluntary or Termination without Cause Generally
  = 3 Months
Disability or Death
  = 12 Months

Vesting Schedule:
     Subject to the limitations set forth in this Notice, the Plan and the
Option Agreement, the Option will vest and may be exercised, in whole or in
part, in accordance with the following schedule:
     [INSERT VESTING SCHEDULE]
     You acknowledge receipt of a copy of the Plan and the Option Agreement, and
represent that you are familiar with the terms and provisions thereof, and
hereby accept the Option subject to all of the terms and provisions hereof. You
understand that nothing in this Notice, the Stock Option Award Agreement or the
Plan changes the at-will nature of your service relationship (whether as an
employee, Board member or independent contractor) whether with the Company or a
Subsidiary. You acknowledge and agree that vesting pursuant to the vesting
schedule set forth above is earned only so long as your service relationship
(whether with the Company or a Subsidiary) is uninterrupted (as determined by
the Committee).

              PARTICIPANT:   COVAD COMMUNICATIONS GROUP, INC.
 
           
Signature:
      By:    
 
           
 
           
Print Name:
      Its:    
 
           
 
           
Date:
      Date:    
 
           

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
COVAD COMMUNICATIONS GROUP, INC.
STOCK OPTION AWARD AGREEMENT
2007 EQUITY INCENTIVE PLAN
     Unless otherwise defined herein, the terms defined in the Company’s 2007
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Award Agreement (the “Agreement”).
     Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (“Notice of Grant”) and this Agreement.
     1. Vesting Rights. Subject to the applicable provisions of the Plan and
this Agreement, this Option may be exercised, in whole or in part, in accordance
with the vesting schedule set forth in the Notice of Grant.
     2. Termination Period.
          (a) General Rule. Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after termination of Participant’s
employment with the Company. In no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.
          (b) Death; Disability. Upon the termination of Participant’s
employment with the Company by reason of his or her Disability or death, or if a
Participant dies within three months of the Termination Date, this Option may be
exercised for twelve months in the case of death or Disability, after the
Termination Date, provided that in no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.
          (c) Cause. Upon the termination of Participant’s employment by the
Company for Cause, the Option shall expire on such date of Participant’s
Termination Date.
     3. Grant of Option. The Participant named in the Notice of Grant has been
granted an Option for the number of Shares set forth in the Notice of Grant at
the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”). In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.
                    If designated in the Notice of Grant as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option
under Section 422 of the Code. However, if this Option is intended to be an
Incentive Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     4. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of
Participant’s death, Disability, Termination for Cause or other Termination, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice of Stock Option Grant and this Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.
          (c) No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.
     5. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the
Participant:
          (a) cash; or
          (b) check; or
          (c) a “broker-assisted” or “same day sale” (as described in Section
11(d) of the Plan); or
          (d) other method authorized by the Company.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.
     7. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Notice of Grant, the Plan and the terms of this Agreement.
     8. U.S. Tax Consequences. For Participants subject to U.S. income tax, some
of the federal tax consequences relating to this Option, as of the date of this
Option, are set forth below. All other Participants should consult a tax advisor
for tax consequences relating to this Option in their respective jurisdiction.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          (a) Exercising the Option.
               (i) Nonstatutory Stock Option. The Participant may incur regular
federal income tax liability upon exercise of a NSO. The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Participant and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
               (ii) Incentive Stock Option. If this Option qualifies as an ISO,
the Participant will have no regular federal income tax liability upon its
exercise, although the excess, if any, of the aggregate Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
Exercise Price will be treated as an adjustment to alternative minimum taxable
income for federal tax purposes and may subject the Participant to alternative
minimum tax in the year of exercise.
          (b) Disposition of Shares.
               (i) NSO. If the Participant holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
               (ii) ISO. If the Participant holds ISO Shares for at least one
year after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Participant disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.
          (c) Notice of Disqualifying Disposition of ISO Shares. If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, the Participant shall immediately notify
the Company in writing of such disposition. The Participant agrees that he or
she may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.
          (d) Possible Effect of Section 409A of the Code. Section 409A of the
Code applies to arrangements that provide for the deferral of compensation.
Generally, a stock option granted with an exercise price per share of not less
than the “fair market value” (determined in a manner consistent with
Section 409A of the Code and the regulations and other guidance promulgated
thereunder) per share on the date of grant of the stock option and with no other
feature providing for the deferral of compensation will not be subject to
Section 409A of the Code. However, if the exercise price of the stock option is
less than such “fair market value” or the stock option has another feature for
the deferral of compensation, then if the stock option is not administered
within the parameters established under Section 409A the optionholder will be
subject to additional taxes. Also, the amount deemed to be deferred compensation
under Section 409A of the Code will be subject to ordinary income and employment
taxes (in this respect the IRS has not yet indicated how it will calculate the
amount of deferred compensation subject to tax and the timing and frequency of
taxation, but it seems likely that the income will be measured and taxes imposed
at least on the vesting dates of the stock option). If Section 409A of the Code
does apply to this Option, then special rules apply to the timing of making and
effecting certain amendments of this Option with respect to distribution of any
deferred compensation.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Notice of Grant, and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant. This agreement is governed by Delaware
law except for that body of law pertaining to conflict of laws.
     10. No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
employment, for any reason, with or without cause.

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
     By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement. Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant, and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.

 



--------------------------------------------------------------------------------



 



No.                     
COVAD COMMUNICATIONS GROUP, INC.
2007 EQUITY INCENTIVE PLAN
STOCK OPTION EXERCISE AGREEMENT
     This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of                                         ,
                     (the “Effective Date”) by and between Covad Communications
Group, Inc., a Delaware corporation (the “Company”), and the purchaser named
below (the “Purchaser”). Capitalized terms not defined herein shall have the
meanings ascribed to them in the Company’s 2007 Equity Incentive Plan (the
“Plan”).

     
Purchaser:
   
 
     
 
   
 
   
 
   
Social Security Number:
   
 
   
 
   
Address:
   
 
   
 
     
 
   
 
   
Total Number of Shares:
   
 
   
 
   
Exercise Price Per Share:
   
 
   
 
   
Type of Stock Option
   
 
   
(Check one):
  o Incentive Stock Option
 
  o Nonqualified Stock Option

     1. EXERCISE OF OPTION.
          1.1 Exercise. Pursuant to exercise of that certain option (the
“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Exercise Agreement, Purchaser hereby purchases from the
Company, and the Company hereby sells to Purchaser, the Total Number of Shares
set forth above (the “Shares”) of the Company’s Common Stock, at the Exercise
Price Per Share set forth above (the “Exercise Price”). As used in this Exercise
Agreement, the term “Shares” refers to the Shares purchased under this Exercise
Agreement and includes all securities received (i) in replacement of the Shares,
(ii) as a result of stock dividends or stock splits with respect to the Shares,
and (iii) all securities received in replacement of the Shares in a merger,
recapitalization, reorganization or similar corporate transaction.
          1.2 Title to Shares. The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:

     
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
          Purchaser desires to take title to the Shares as follows:

      o Individual, as separate property         o Husband and wife, as
community property         o Joint Tenants         o Other; please specify:
                                                            

          1.3 Payment. Purchaser hereby delivers payment of the Exercise Price
in the manner permitted in the Stock Option Agreement as follows (check and
complete as appropriate):

      o in cash (by check) in the amount of $                    , receipt of
which is acknowledged by the Company;        
o by delivery of                      fully-paid, nonassessable and vested
shares of the Common Stock of the Company owned by Purchaser which have been
paid for within the meaning of SEC Rule 144, (if purchased by use of a
promissory note, such note has been fully paid with respect to such vested
shares), or obtained by Purchaser in the open public market, and owned free and
clear of all liens, claims, encumbrances or security interests, valued at the
current fair market value of $                     per share;
       
o through a “broker-assisted” or “same day sale” program, commitment from the
Purchaser or Authorized Transferee and an NASD Dealer meeting the requirements
set forth by the Company; or
       
o through a “margin” commitment from Purchaser or Authorized Transferee and an
NASD Dealer meeting the requirements of the Company’s “margin” procedures and in
accordance with law.

     2. DELIVERY.
          2.1 Deliveries by Purchaser. Purchaser hereby delivers to the Company
(i) this Exercise Agreement and (ii) the Exercise Price and payment or other
provision for any applicable tax obligations.
          2.2 Deliveries by the Company. Upon its receipt of the Exercise Price,
payment or other provision for any applicable tax obligations and all the
documents to be executed and delivered by Purchaser to the Company under
Section 2.1, the Company will issue a duly executed stock certificate evidencing
the Shares in the name of Purchaser.
     3. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to the Company that:
          3.1 Agrees to Terms of the Plan. Purchaser has received a copy of the
Plan and the Stock Option Agreement, has read and understands the terms of the
Plan, the Stock Option Agreement and this Exercise Agreement, and agrees to be
bound by their terms and conditions. Purchaser acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.
          3.2 Access to Information. Purchaser has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Purchaser reasonably considers
important in making the decision to purchase the Shares, and Purchaser

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
has had ample opportunity to ask questions of the Company’s representatives
concerning such matters and this investment.
          3.3 Understanding of Risks. Purchaser has received and reviewed the
Form S-8 prospectus for the Plan and Shares and is fully aware of: (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the qualifications and backgrounds of the management of
the Company; and (iv) the tax consequences of investment in the Shares.
Purchaser is capable of evaluating the merits and risks of this investment, has
the ability to protect Purchaser’s own interests in this transaction and is
financially capable of bearing a total loss of this investment.
     4. COMPLIANCE WITH SECURITIES LAWS. Purchaser understands and acknowledges
that the exercise of any rights to purchase any Shares is expressly conditioned
upon compliance with the Securities Act and all applicable state securities
laws. Purchaser agrees to cooperate with the Company to ensure compliance with
such laws.
     5. RESTRICTED SECURITIES.
          5.1 No Transfer Unless Registered or Exempt. Purchaser understands
that Purchaser may not transfer any Shares except when such Shares are
registered under the Securities Act or qualified under applicable state
securities laws or unless, in the opinion of counsel to the Company, exemptions
from such registration and qualification requirements are available. Purchaser
understands that only the Company may file a registration statement with the SEC
and that the Company is under no obligation to do so with respect to the Shares,
and may withdraw any such registration statement at any time after filing.
Purchaser has also been advised that exemptions from registration and
qualification may not be available or may not permit Purchaser to transfer all
or any of the Shares in the amounts or at the times proposed by Purchaser.
          5.2 SEC Rule 144. If Purchaser is an “affiliate” for purposes of
Rule 144 promulgated under the Securities Act, then in addition, Purchaser has
been advised that Rule 144 requires that the Shares be held for a minimum of one
(1) year, and in certain cases two (2) years, after they have been purchased and
paid for (within the meaning of Rule 144). Purchaser understands that Rule 144
may indefinitely restrict transfer of the Shares so long as Purchaser remains an
“affiliate” of the Company or if “current public information” about the Company
(as defined in Rule 144) is not publicly available.
     6. RIGHTS AS A STOCKHOLDER. Subject to the terms and conditions of this
Exercise Agreement, Purchaser will have all of the rights of a stockholder of
the Company with respect to the Shares from and after the date that Shares are
issued to Purchaser until such time as Purchaser disposes of the Shares.
     7. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.
          7.1 Legends. Purchaser understands and agrees that the Company will
place any legends that may be required by state or U.S. Federal securities laws,
the Company’s Certificate of Incorporation or Bylaws, any other agreement
between Purchaser and the Company or, subject to the assent of the Company, any
agreement between Purchaser and any third party.
          7.2 Stop-Transfer Instructions. Purchaser agrees that, to ensure
compliance with any restrictions imposed by this Exercise Agreement, the Company
may issue appropriate “stop-transfer” instructions to its transfer agent, if
any, and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          7.3 Refusal to Transfer. The Company will not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Agreement or (ii) to treat
as owner of such Shares, or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares have been so transferred.

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
     8. TAX CONSEQUENCES. PURCHASER UNDERSTANDS AND REPRESENTS: (i) THAT
PURCHASER HAS REVIEWED THE PROSPECTUS PREPARED FOR THE PLAN AND CONSULTED
PURCHASER’S PERSONAL TAX ADVISER IN CONNECTION WITH THE PURCHASE OR DISPOSITION
OF THE SHARES AND (ii) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE. SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE DATE THE PLAN WAS ADOPTED
BY THE BOARD OF SOME OF THE U.S. FEDERAL TAX CONSEQUENCES OF EXERCISE OF THE
OPTION AND DISPOSITION OF THE SHARES. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PURCHASER SHOULD CONSULT
THE PROSPECTUS AND PURCHASER’S PERSONAL TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.
          8.1 Exercise of Incentive Stock Option. If the Option qualifies as an
ISO, there will be no regular U.S. Federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as a
tax preference item for U.S. Federal alternative minimum tax purposes and may
subject Purchaser to the alternative minimum tax in the year of exercise.
          8.2 Exercise of Nonqualified Stock Option. If the Option does not
qualify as an ISO, there may be a regular U.S. Federal income tax liability upon
the exercise of the Option. Purchaser will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Purchaser is or was an employee of the Company, the Company
may be required to withhold from Purchaser’s compensation or collect from
Purchaser and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.
          8.3 Disposition of Shares. The following tax consequences may apply
upon disposition of the Shares.
               (a) Incentive Stock Options. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an ISO and are disposed of more than two (2) years after the Date of
Grant, any gain realized on disposition of the Shares will be treated as long
term capital gain for federal income tax purposes. If Shares purchased under an
ISO are disposed of within the applicable one (1) year or two (2) year period,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the excess, if any, of the
Fair Market Value of the Shares on the date of exercise over the Exercise Price.
               (b) Nonqualified Stock Options. If the Shares are held for more
than twelve (12) months after the date of the transfer of the Shares pursuant to
the exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.
               (c) Withholding. The Company may be required to withhold from the
Purchaser’s compensation or collect from the Purchaser and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.
     9. COMPLIANCE WITH LAWS AND REGULATIONS. The issuance and transfer of the
Shares will be subject to and conditioned upon compliance by the Company and
Purchaser with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
     10. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under
this Exercise Agreement. No other party to this Exercise Agreement may assign,
whether voluntarily or by operation of law, any of its rights and obligations
under this Exercise Agreement, except with the prior written consent of the
Company. This Exercise Agreement shall be binding upon and inure to the benefit

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Exercise Agreement will be binding upon
Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.
     11. GOVERNING LAW. This Exercise Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to that body of laws pertaining to conflict of laws.
     12. NOTICES. Any and all notices required or permitted to be given to a
party pursuant to the provisions of this Exercise Agreement will be in writing
and will be effective and deemed to provide such party sufficient notice under
this Exercise Agreement on the earliest of the following: (i) at the time of
personal delivery, if delivery is in person; (ii) one (1) business day after
deposit with an express overnight courier for United States deliveries, or two
(2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iii) three
(3) business days after deposit in the United States mail by certified mail
(return receipt requested) for United States deliveries. All notices for
delivery outside the United States will be sent by express courier. All notices
not delivered personally will be sent with postage and/or other charges prepaid
and properly addressed to the party to be notified at the address set forth
below the signature lines of this Exercise Agreement, or at such other address
as such other party may designate by one of the indicated means of notice herein
to the other parties hereto. Notices to the Company will be marked “Attention:
Stock Plan Administration”.
     13. FURTHER ASSURANCES. The parties agree to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of this Exercise Agreement.
     14. TITLES AND HEADINGS. The titles, captions and headings of this Exercise
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Exercise Agreement. Unless otherwise
specifically stated, all references herein to “sections” will mean “sections” to
this Exercise Agreement.
     15. ENTIRE AGREEMENT. The Plan, the Notice, the Stock Option Agreement and
this Exercise Agreement constitute the entire agreement and understanding of the
parties with respect to the subject matter of this Exercise Agreement, and
supersede all prior understandings and agreements, whether oral or written,
between or among the parties hereto with respect to the specific subject matter
hereof.
     16. COUNTERPARTS. This Exercise Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
     17. SEVERABILITY. If any provision of this Exercise Agreement is determined
by any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Exercise Agreement and the remainder of this Exercise Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Exercise Agreement.
Notwithstanding the forgoing, if the value of this Exercise Agreement based upon
the substantial benefit of the bargain for any party is materially impaired,
which determination as made by the presiding court or arbitrator of competent
jurisdiction shall be binding, then both parties agree to substitute such
provision(s) through good faith negotiations.

 



--------------------------------------------------------------------------------



 



As approved by Board of Directors
April 26, 2007
     IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed in triplicate by its duly authorized representative and Purchaser has
executed this Exercise Agreement as of the Effective Date, indicated above.

              COVAD COMMUNICATIONS GROUP, INC.   PURCHASER
 
           
By:
                              (Signature)
 
                  (Please print name)   (Please print name)
 
                      (Please print title)        
 
           
Address:
      Address:    
 
                 
 
                   
 
                   
 
           
Fax No.:
      Fax No.    
 
           
 
           
Phone No.:
      Phone No.:    
 
           

[Signature page to Covad Communications Group, Inc. Stock Option Exercise
Agreement]

 